         Case 3:18-md-02843-VC Document 708 Filed 07/20/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 LAUREN PRICE, et al.,                              Case No. 18-md-02843-VC
                Plaintiffs,
                                                    ORDER APPOINTING SPECIAL
         v.                                         DISCOVERY MASTER
 FACEBOOK, INC., et al.,
                Defendants.



       Pursuant to Rule 53(a) and with the consent of the parties, Daniel Garrie of JAMS is

appointed as the special discovery master in this case. For any discovery dispute, the parties must

first make a good faith effort to resolve it, and if necessary they may seek the assistance of

mediator Gail Andler (along with Mr. Garrie, who shall also continue in his role as mediator). If

the parties are unable to resolve their dispute informally, they may present it to Mr. Garrie in

accordance with an expedited protocol that he establishes, and he will issue a ruling. Mr. Garrie's
fees and reasonable expenses relating to his duties as special master shall be allocated as follows:

50 percent to be paid by the plaintiffs and 50 percent to be paid by the defendants. Mr. Garrie

may shift fees if a party seeks such relief and shows good cause.

       As agreed by the parties, Mr. Garrie’s rulings may only be appealed to Judge Corley, and

her ruling may not be appealed to the district judge. Any party wishing to appeal a ruling by Mr.

Garrie must file a notice with Judge Corley no more than seven days following the issuance of

Mr. Garrie’s ruling. The notice must, in no more than one sentence, indicate which portion or

portions of the ruling the party is appealing. The notice may not contain any argument, and no
further written submissions shall be made to Judge Corley; she will decide the appeal based on
         Case 3:18-md-02843-VC Document 708 Filed 07/20/21 Page 2 of 2




the materials submitted to Mr. Garrie. The appeal notice shall attach all briefs and exhibits

submitted to Mr. Garrie by both sides in connection with the dispute, in chronological order.



       IT IS SO ORDERED.

Dated: July 20, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
